In re: James Scott applying for Writs of Certiorari, Prohibition, Mandamus and Stay Order.
Granted. See Order.
The petition of relator in the above entitled and numbered cause having been duly considered, and the Court being of the opinion that the matter requires supervisory action:
Ordered, that the Honorable Matthew S. Braniff, Judge of the Criminal District Court for the Parish of Orleans, State of Louisiana, set aside and vacate his ruling denying the motion of James F. Mulla, Jr., Esquire to withdraw as counsel in this matter forthwith, and permit the withdrawal.
Further ordered, that in the event the respondent judge fails to comply with the aforesaid order on or before June 24, 1975, that a writ of certiorari issue herein directing the trial judge to transmit to the Supreme Court of Louisiana the record or a certified copy of the records in this proceeding and that the trial judge show cause in this Court on June 27, 1975 at 11:00 a. *833m. why the rule nisi for motion to withdraw as counsel should not be heard on its merits, in which event all proceedings in this matter are stayed until further orders of this Court.